     Case 3:21-cv-00049-L-BT Document 11 Filed 03/25/21                              Page 1 of 2 PageID 73



                               IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

IJAZ KEMALKHEL KNAN,                                       §
                                                           §
                    Petitioner,                            §
v.                                                         §     Civil Action No. 3:21-CV-49-L-BT
                                                           §
JIMMY JOHNSON and MARY                                     §
DE ANDA-YBARRA,                                            §
                                                           §
                    Respondents.                           §

                                                       ORDER

         The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 9) was entered on February 25, 2021. The Report recommends that this habeas

action, which was brought pursuant to 28 U.S.C. § 2241, be dismissed without prejudice for failure

to prosecute and comply with a court order under Federal Rule of Civil Procedure 41(b). No

objections to the Report were filed as of the date of this order, and the time to do so has passed.

         Having considered the habeas petition (Doc. 3), record in this case, and Report, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. Accordingly, the court dismisses without prejudice this action, pursuant to

Rule 41(b), as a result of Petitioner’s failure to prosecute and comply with a court order.

         Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.* The court determines that Petitioner has failed to


         *
             Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                    (a)     Certificate of Appealability. The district court must issue or deny a certificate of

Order – Page 1
  Case 3:21-cv-00049-L-BT Document 11 Filed 03/25/21                                 Page 2 of 2 PageID 74



show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that

Petitioner files a notice of appeal, he must pay the $505 appellate filing fee or submit a motion to

proceed in forma pauperis on appeal.

        It is so ordered this 25th day of March, 2021.



                                                                 _________________________________
                                                                 Sam A. Lindsay
                                                                 United States District Judge




        appealability when it enters a final order adverse to the applicant. Before entering the final order, the
        court may direct the parties to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability.

Order – Page 2
